Citation Nr: 0729186	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  03-27 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for a face disorder. 

7.  Entitlement to service connection for residuals of a nose 
injury, claimed as a deviated septum.

8.  Entitlement to service connection for loss of smell, 
secondary to residuals of a nose injury.

9.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left ankle 
disorder.

10.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left wrist 
disorder.

11.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left elbow 
disorder.

12.  Entitlement to a compensable evaluation for an 
appendectomy scar.

13.  Entitlement to a compensable evaluation for a right 
hernioplasty.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
September 1958.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from February 2002 and August 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Montgomery, Alabama (RO), which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the veteran's hearing loss, glaucoma, right knee 
disorder, left shoulder disorder or back disorder were 
incurred or aggravated during active duty from January 1955 
to September 1958.

2.  The competent medical evidence, overall, does not show 
that the veteran has a face disorder or residuals of a nose 
injury, to include a deviated septum.

3.  The competent medical evidence, overall, does not show 
that any loss of smell is due to a service-connected 
disability.

3.  A February 1959 rating decision denied service connection 
for disorders of the left wrist, left ankle and left elbow; 
the veteran did not appeal the decision within one year of 
receiving notification and thus the decision is final.

4.  Evidence added to the record since the February 1959 
rating decision does not relate to an unestablished fact 
necessary to substantiate any of the appellant's claims for 
service connection for disorders of the left wrist, left 
ankle and left elbow, and does not raise a reasonable 
possibility of substantiating any of these claims.

5.  The competent medical evidence, overall, does not show 
that the veteran's appendectomy scar limits any physical 
function  

6.  The competent medical evidence, overall, does not show 
that the veteran's right hernioplasty is readably reducible 
and well supported by a truss or belt.  


CONCLUSIONS OF LAW

1. Service connection for hearing loss is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

2.  Service connection for glaucoma is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

3.  Service connection for a right knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).

4.  Service connection for a left shoulder disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).

5.  Service connection for a back disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

6.  Service connection for a face disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

7.  Service connection for residuals of a nose injury, 
claimed as a deviated septum, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

8.  Service connection for loss of smell, secondary to 
residuals of a nose injury, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

9.  Evidence received since the February 1959 rating decision 
denying the veteran's application to reopen a claim for 
service connection for a left ankle disorder is not new and 
material, and the claim is not reopened.  38 U.S.C.A. §§ 
5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

10.  Evidence received since the February 1959 rating 
decision denying the veteran's application to reopen a claim 
for service connection for a left wrist disorder is not new 
and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

11.  Evidence received since the February 1959 rating 
decision denying the veteran's application to reopen a claim 
for service connection for a left elbow disorder is not new 
and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

12.  The criteria for a compensable evaluation for an 
appendectomy scar have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.118, Diagnostic Code 7805 (2006).

13.  The criteria for a compensable evaluation for right 
hernioplasty have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.114, Diagnostic Code 7338 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Certain chronic diseases, including arthritis and 
sensorineural hearing loss, may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The veteran's service medical records, including an August 
1958 separation medical examination and separation medical 
history, are negative for complaints, symptoms, findings or 
diagnoses related to glaucoma, hearing loss or the right 
knee, providing evidence against this claim.  

The veteran's service medical records show that he bruised 
his shoulder in November 1955.  He complained of back pain in 
February 1956 (that was thought to be related to a dental 
extraction) and in November 1956.  The veteran's August 1958 
separation medical examination and separation medical history 
are negative for pertinent complaints, symptoms, findings or 
diagnoses related to the shoulder or back.

Overall, the service medical records weigh against the 
veteran's claims.  They do not show that he had any of the 
claimed disorders at separation.  Because the claimed 
glaucoma, hearing loss and right knee disorder were not seen 
during service, service connection may not be established 
based on chronicity in service or continuity of 
symptomatology thereafter.  38 C.F.R. § 3.303; Savage, 10 
Vet. App. at 494-97.  Because no claimed conditions were not 
seen within one year of the veteran's separation from 
service, presumptive service connection is not warranted.

The report of a January 1959 VA examination provides that the 
veteran had no gross organic or functional defects of the 
musculoskeletal system.  The report is negative for any 
findings relevant to the veteran's current service connection 
claims.  This report weighs against the veteran's clams.  

Post-service medical records are negative for relevant 
complaints, symptoms, findings or diagnoses for decades after 
the veteran's separation.  The United States Court of Appeals 
for the Federal Circuit has determined that a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Private treatment records dated in December 1997 provide 
diagnoses of right eye glaucoma, and history of glaucoma in 
the right eye, now under no treatment, decades after service 
with no indication of a connection with a problem during 
service years ago.

The report of an October 2001 VA audio examination provides a 
diagnosis of right ear mild to profound sensorineural hearing 
loss, and left ear mild to severe sensorineural hearing loss.  
The veteran reported an incident during service when someone 
discharged a gun near him in the gun room.  

The report of an October 2001 VA general medical examination 
provides a pertinent diagnosis of post-traumatic dysfunction 
of the right knee and hearing impairment, right ear.  

A private radiology report dated in July 2002 provides an 
impression of degenerative disc changes at L5-S1.  

Overall, these post-service treatment and examination records 
weigh against the veteran's claims.  They simply fail to 
provide any nexus opinion, or any other evidence linking any 
of the veteran's current diagnoses to his service.  

The Board is aware that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007 ). 

In the present case, to the extent that the veteran is able 
to observe continuity of symptoms of hearing loss, glaucoma, 
right knee disorder, left shoulder disorder, or back disorder 
since service, his opinions are outweighed by the lack of 
pertinent findings in his service medical records and the 
lack of any medical opinion linking, or indicating a link, 
between service and any claimed disorder.  

Turning to the veteran's claims for a face disorder and 
residuals of a nose injury, post-service treatment and 
examination records are negative for evidence of any 
disability of the face as a whole (in other words, any 
disorder of the face other than a broken nose).  

Service medical records show that the veteran fractured his 
nasal bone tip.  Post-service medical records show that the 
veteran had a deviated septum on examination in January 1959.  
The veteran has informed VA that he underwent private 
surgical repair of the septum in 1980, but the records are 
unavailable.  Regardless of the veteran's past history, a May 
2003 VA examination report provides that the veteran's septum 
was midline and does not provide a diagnosis of deviated 
septum.  The record is negative for any residuals of an in-
service nose fracture.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present disabilities involving 
the face or residuals of a nose injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no 
indication of disfigurement.   

The veteran has contended that his loss of smell is the 
result of a deviated septum.  The preponderance of the 
evidence shows that the veteran has no deviated septum or any 
other residuals of a nose fracture.  The veteran has provided 
no evidence otherwise linking a loss of smell to his active 
service.  38 C.F.R. §§ 3.303, 3.304.  As the veteran is not 
service-connected for residuals of a nose fracture, to 
include a deviated septum, his claim for service connection 
for loss of smell, secondary to residuals of a nose fracture, 
must be denied as a matter of law.

In issues such as these, where the law and not the evidence 
is dispositive of the issue before the Board, the claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, entitlement to 
service connection for a face disorder, residuals of a nose 
fracture, to include a deviated septum, and loss of smell 
secondary to a nose fracture must be denied.

As the preponderance of the evidence is against the claims 
for service connection, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

New and Material Evidence 

A February 1959 rating decision denied service connection for 
disorders of the left wrist, left ankle and left elbow.  The 
veteran did not appeal this decision within one year of 
receiving notification and thus the decision is final.  
38 U.S.C.A. § 7105 (West 2002).  The rating decision noted 
that there were no current residuals or disabilities, 
including on recent VA examination.  Evidence of record at 
the time of the rating decision included service medical 
records, which showed a left ankle sprain, and post-service 
medical records.    

The February 1959 rating decision is not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105 (West 2002).  
In order to reopen the claim, the appellant must present or 
secure new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held 
that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The newly presented evidence need not be probative of all the 
elements required to award the claim, but need be probative 
only as to each element that was a specified basis for the 
last disallowance.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. 
App. 6, 10 (1997).

Since the February 1959 rating decision, the veteran has 
submitted post-service VA treatment records, VA examination 
reports, and private treatment reports.  These records, 
overall, are negative for any disorders of the left wrist or 
left elbow.  Thus, the evidence is not material within the 
meaning of 38 C.F.R. § 3.156(a) and these claims are not 
reopened. 

The recently submitted records do include the report of an 
October 2001 VA general medical examination that provides a 
pertinent diagnosis of post-traumatic dysfunction of the left 
ankle.  However, this report simply provides a diagnosis 
several decades after service, and several decades after the 
negative January 1959 VA examination.  The report fails to 
link the diagnosis to the veteran's service or any injury 
therein.  It does not include any medical opinion linking the 
current diagnosis to service by incurrence or aggravation.  
The report raises no reasonable possibility of substantiating 
the claim.  Thus, it is not material within the meaning of 38 
C.F.R. § 3.156(a) and the claim is not reopened.  

As the preponderance of the evidence is against the 
applications to reopen the claims for service connection, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Compensable Evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Where an increase in an existing disability rating 
based upon established entitlement to compensation is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Rating Schedule provides that a small, reducible hernia, 
a hernia without true hernia protrusion, or a hernia that is 
preoperative and remediable is rated as noncompensable.  A 10 
percent schedular rating is appropriate for a recurrent post-
operative hernia that is readily reducible and well supported 
by a truss or belt.  Diagnostic Code 7338.  

The report of an October 2001 VA general medical examination 
provides that the veteran reported no hernia recurrences 
since his most recent surgical repair, about 8 or 10 years 
earlier.  On physical examination, the veteran had a scar 
over the right inguinal area from hernia repairs with no 
recurrence.  The pertinent diagnosis was post-operative 
status right inguinal hernia, no recurrence.  This report is 
evidence against a compensable evaluation for right 
hernioplasty under Diagnostic Code 7338.  

The veteran's appendectomy scar is evaluated under Diagnostic 
Code 7805, limitation of function of the affected part.  
During the pendency of the veteran's appeal, VA promulgated 
new regulations for evaluating disability from skin 
disorders, including scars, effective August 30, 2002.  See 
67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 C.F.R. 
pt. 4).  The revised version of Diagnostic Code 7805 contains 
no substantive change from the prior regulation.  38 C.F.R. 
§ 4.118 (2002), 38 C.F.R. § 4.118 (2006).

The record contains no evidence that the veteran's 
appendectomy scar is painful, tender, or disfiguring in any 
way.  Therefore, Diagnostic Codes 7800, 7803, and 7804 are 
not for application.  See Butts v. Brown, 5 Vet. App. 532 
(1993); 38 C.F.R. § 4.118 (2002); 38 C.F.R. §4.118 (2006).

The post-service medical records, including treatment records 
and VA examination reports, are simply negative for any 
indication that the veteran's service-connected appendectomy 
scar limits any physical function.  Thus, the post-service 
medical records are evidence against a compensable evaluation 
for appendectomy scar under the old or the new criteria.  
Diagnostic Code 7805 (2002); Diagnostic Code 7805 (2006).

The veteran's own contentions do not support his compensable 
evaluation claims.  As a general matter, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  The veteran himself is 
not competent to provide an opinion requiring medical 
knowledge or a clinical examination by a medical 
professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, his assertions cannot 
constitute competent medical evidence that his service-
connected disabilities warrant compensable evaluations.  In 
any event, the Board must find that the veteran's contentions 
are outweighed by the post-service medical record, which is 
found to provide highly probative evidence against these 
claims.     

As the preponderance of the evidence is against the 
compensable evaluation claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in May 2003, 
January 2004 and March 2006 that discussed the particular 
legal requirements applicable to the veteran's claims, the 
evidence considered, and the pertinent laws and regulations.  
VA made all efforts to notify and to assist the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
veteran's possession.  

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  VA 
provided the veteran Dingess notice in March 2006.  Simply 
stated, based on the notice already provided to the veteran 
cited above, a further amended notice to the veteran would 
not provide a basis to grant these claims.  Moreover, neither 
the veteran nor his representative has made any showing or 
allegation that the content of the VCAA notice resulted in 
any prejudice to the veteran.  

With regard to Kent v. Nicholson, 20 Vet. App. 1 (2006) and 
all other notice requirements, the Board finds that any 
deficiency in the notice to the veteran or the timing of this 
notice is harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that the Board erred by relying 
on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court found that the evidence established 
that the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  In 
addition, VA conducted an examination with respect to the 
service connection and increased evaluation claims on appeal.  
In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

ORDER

Service connection for hearing loss is denied.

Service connection for glaucoma is denied.

Service connection for a right knee disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a back disorder is denied.

Service connection for a face disorder is denied.

Service connection for residuals of a nose injury, claimed as 
a deviated septum, is denied.

Service connection for loss of smell, secondary to residuals 
of a nose injury, is denied.

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
left ankle disorder is denied.

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
left wrist disorder is denied.

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
left elbow disorder is denied.

A compensable evaluation for an appendectomy scar is denied.

A compensable evaluation for a right hernioplasty is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


